ITEMID: 001-97792
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: ARAS v. TURKEY
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Françoise Tulkens;Ireneu Cabral Barreto;Nona Tsotsoria;Vladimiro Zagrebelsky
TEXT: The applicant, Ms Türkan Aras, is a Turkish national who was born in 1951 and lives in Bursa. She was represented before the Court by Mr E.H. Özdemir, Ms H. Günaydın and Ms N. Çengel, lawyers practising in Bursa. The Turkish Government (“the Government”) were represented by their Agent.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 2 February 2000 the applicant brought a case before the Bursa Administrative Court.
On 16 November 2000 the Bursa Administrative Court dismissed the applicant's case.
On 26 March 2003 the Supreme Administrative Court upheld the judgment of the administrative court and on 26 October 2004 it rejected the applicant's rectification request. That decision was served on the applicant on 23 December 2004.
